I am not happy - Outlook Web App, light version Page | of 2

 

NM coat
Outlook Web App | Type here to search JEntire Mailbox x] » Privacy, <j Options Sign out
i Mail ‘sgReply) gReply All, Forward! .*; %.  @Junk Close
i = — = = - a = -_———— —— ‘ pies
“= ' Tam not happy
«| Calendar | .
| oe)! Lewandowski, Shannon
: [Contes |, Sent: Sunday, December 7, 2014 8:50 PM
_ To:  Sgrignuoli, Johnny; ouch, Paul; Flynn, Edward; Hanley, Sean; Smith, Jason; Armbr_. ster, :
“s! Deleted Items (11) Kevin
A\ Drafts 1103 .
|, Inbox (25) Today on December 6, I received a call from an
- Junk Email informant regarding the homicide that is televi sed
= on the news; ANTHONY BRADLEY B/M 01-17-72, who is
-/} Sent Items - : :
wanted for a homicide of his wife.
; . ¥
irene aes % I have not watched the news becasue I have beem very
busy and was not aware of this incident.
1 pics (9)
—J warrants, templates I then looked up his name, had console run the ONLY
ri Anthony BRADLEY in our system only to find that a
get TSC ECS Pease Anthony BRADLEY had eluded officers, and nothing

about a homicdie.

I brought this information to the D3 AGU officers
and they did know about the case and stated that he
is wanted.

However I ran his name on Console, thorugh Tibuxon
and of course, I nor any other officer can see
Metro's reports. Not even the face. Not even the
incident.

I then have console run the same name without
birtthdate and found that ther is no WANT, no t.emp
felony, no suspect card not even an investigative
want for this guy.

This guy is ARMED and Dangerous and is apparently
all over the news.

The public has the information that I cannot ewen
find on the computer becasue all of Metros info is
so secret.

He also has a recent case of fighting and eluding
officers on the traffic stop and there is no WANT
EXHIBIT in the system for even that.

Shee I look incompetent as a Detective/officer when I

w---- "2146

Client Records 000447 5

brnetioteseBrH SS LORRI MED BRT BOI NSCBR EAA SY ACRBLGRIERKBS.5 12/7/2014
Tam not happy - Outlook Web App, light version Page 2 of 2

cannot even confirm that the person is wanted arad
that there is a case for him for a homicide.

Additonally this suspect is supposed to be at a
location in the morning at 7am and I have nothirag to

go on.

TI am not happy becasue I feel as though not only am
I in danger, the public, but any other officer tohat
is seeking him or might come across him accident: ly.

The only WANT in the system for him is a VOP.

Why is he all over the news and no WANT is in tihe
system?

Why can I not see the reports, not even the FAC BH?
Why does the news have more information than I do?

This person is to be between Gam- and whenever on
12-08-14, at Jimmie Johns to pick up his check which
ig on Hwy 100 in Tosa. I cannot even give the Tosa
cops heads up or our warrant squad becasue there is
NOTHING in the system. I had him run in three
different consoles to make sure that they were mot
making an error. Nothing. This case apparently
occurred on 80th and Bender.

Soimeone tell me what to do. I am not happy. ;
\

ge FY]
'

as wei “ ~ , " oe Connected to Microsoft Exchange

an nee

se ee tate

“orm 2147

Client Records 000448
htne-llantlank affiees65.com/owa/7ae=Item&t=IPM Note&id=ReAAAAAcmH%2fFhXs... 12/7/2014
Case 2:16-cv-01089-WED ated 06/21/19 Page 2 of 2. Document 86-5
